Exhibit 10.2



REVOLVING LOAN NOTE



$30,000,000.00

Milwaukee, Wisconsin



November 4, 2020



FOR VALUE RECEIVED, the undersigned (the "Borrower") hereby unconditionally
promises to pay, on the Termination Date (as defined in the Credit Agreement
referred to below), to the order of Associated Bank, National Association (the
"Lender") at the Lender's office located at 200 North Adams Street, Green Bay,
Wisconsin, in lawful money of the United States of America and in immediately
available funds, the principal amount of (a) THIRTY MILLION AND 00/100 DOLLARS
($30,000,000.00), or, if less, (b) the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to the undersigned pursuant to Section 2.1 of
the Credit Agreement. The undersigned further agrees to pay interest in like
money at such office on the unpaid principal amount hereof until payment in full
of the principal amount at the rates and on the dates set forth in the Credit
Agreement.

The holder of this Note is authorized to endorse the date and amount of each
Revolving Loan pursuant to Section 2.1 of the Credit Agreement and each payment
of principal and interest with respect thereto on Schedule I annexed hereto and
made a part hereof, or on a continuation thereof which shall be attached hereto
and made a part hereof, which endorsement shall constitute prima facie evidence
of the accuracy of the information endorsed; provided, however, that the failure
to make any such endorsement shall not affect the obligations of the undersigned
under this Note.

This Note is a Revolving Note referred to in the Credit Agreement dated as of
even date herewith, by and between the Borrower and the Lender (as amended,
supplemented, or otherwise modified from time to time, the "Credit Agreement"),
to which reference is hereby made for a statement of the terms and conditions on
which Revolving Loans in part evidenced hereby were or may be made, and for a
description of the conditions upon which this Note may be prepaid, in whole or
in part, or its maturity accelerated. In the event this Note is not paid when
due at any stated or accelerated maturity, the Borrower agrees to pay, in
addition to principal and interest, all costs of collection, including
reasonable attorneys' fees.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, endorser, or otherwise, hereby waive presentment, demand,
protest, and all other notices of any kind, other than as set forth in the
Credit Agreement.

Terms defined in the Credit Agreement are used herein with their defined
meanings unless otherwise defined herein. This Note shall be governed by, and
construed and interpreted in accordance with, the internal laws of the State of
Wisconsin.





[Signature Page Follows]

--------------------------------------------------------------------------------

WEYCO GROUP, INC.







By:

/s/ John Wittkowske



Name:

John Wittkowske



Title:

Chief Financial Officer



Signature Page to Revolving Loan Note

--------------------------------------------------------------------------------